Motion for reargument denied, with ten dollars costs. Motion for leave to appeal to the Court of Appeals denied. Stay granted on condition that within ten days after the entry of the order hereon appellants file an undertaking in the sum of $5,000, with corporate surety, conditioned for the payment of additional taxes, penalties and interest thereon, and costs, in the event appellants be not granted leave to appeal or in the event appellants do not prevail. Present — Lazansky, P. J., Hagarty, Johnston, Taylor and Close, JJ.